DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 20, the recitation “the airflow” lacks clear antecedent basis.  It is suggested that claim 20 should depend from claim 19, instead of claim 14.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-11, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art of figures 17A-17B as admitted by applicant in the present specification (hereinafter simply referred to as the admitted prior art) in view of Woodard (US 2003/0029600).
As to claim 1, the admitted prior art discloses a transceiver device 1700 (see figures 17A-17B of the present specification), comprising: a transceiver device chassis 1704; at least one transceiver component 1708, 1710a-1710c located in the transceiver device chassis 1704.  The admitted prior art fails to disclose a plurality of micro-strand heat dissipator elements that are each positioned in the transceiver device chassis in a spaced apart orientation from the others of the plurality of micro-strand heat dissipator elements, wherein each of the plurality of micro- strand heat dissipator elements include: a first micro-strand heat dissipator element portion that engages the at least one transceiver component; and a second micro-strand heat dissipator element portion that extends from the at least one transceiver component.  Woodard discloses a plurality of micro-strand heat dissipator elements 506 (see at least figure 5A, 2A, paragraphs [0045], [0060], [0065], [0084]) that are each positioned in a device chassis 500 in a spaced apart orientation from the others of the plurality of micro-strand heat dissipator elements 506 (see figure 5A), wherein each of the plurality of micro-strand heat dissipator 
	As to claims 2, 8, 15, the modified admitted prior art discloses the at least one transceiver component includes a circuit board 1708 (see figure 17B).
As to claims 3, 9, 16, the modified admitted prior art discloses the at least one transceiver component includes a heat producing device 1708, 1710a-1710c (see figure 17B).
As to claims 4, 10, 17, it appears that a plurality of micro-strand heat dissipator elements 506 extend a same distance into the heat producing device 502 (see Woodard, at least figure 5A which shows apertures 512 have a same length), instead of different distances as claimed.  Those skilled in the art, however, would have appreciated that the above claimed limitations do not involve any inventive concept, because it merely depends on the locations of the heat producing device 1708, 1710a-1710c in the admitted prior art. Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to modify the combination of the admitted prior art and Woodard, in order to properly dissipate the heat generated by the at least one transceiver component (1708, 1710a-1710c) in the admitted prior art.

As to claim 7, it is rejected for similar reasons with respect to claim 1 as set forth above.  The admitted prior art further discloses an information handling system (IHS), comprising: an information handling system (IHS) chassis (see figure 17A shows a transceiver 1700 comprises a connector 1706 to be connected to an HIS chassis; see also the present specification, paragraph [0093]); a transceiver device connector 1706 that is included on the IHS chassis; a transceiver device 1708, 1710a-1710c connected to the transceiver device connector 1706.
As to claim 14, it is rejected for similar reasons with respect to claim 1 as set forth above.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art in view of Woodard (US 2003/0029600) as applied to claim 14 above, and further in view of Nanda (US 2014/0195066).
As to claim 20, the modified admitted prior art fails to disclose generating, by a computing system connected to the transceiver device, the airflow.  Nanda discloses generating, by a computing system 100 (see figure 1) connected to a transceiver device 142, an airflow (see paragraph [0028]).  Therefore, it would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to provide the above teaching of Nanda to the modified admitted prior art, in order to cool electronic components inside the computer (as suggested by Nanda).



Allowable Subject Matter
Claims 6, 12-13, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claims 6, 12-13, 19, the prior art of record fail to disclose the transceiver device chassis includes a first end that defines an air inlet, and a second end that is located opposite the transceiver device chassis from the first end and that defines an air outlet, and wherein the air inlet and the air outlet are configured to allow an airflow to move past the plurality of micro-strand heat dissipator elements.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Beane (US 6,003,586) discloses a micro-strand heat dissipation system (see figure 3).
Whatley (US 2002/0182397) discloses a micro-strand heat dissipation system (see paragraph [0086]).

  

	
	 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN T VO/              Primary Examiner, Art Unit 2646